Citation Nr: 1610422	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  04-41 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a cervical spine disability, and if so whether service-connection should be granted.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a bilateral upper extremity disability, and if so whether service-connection should be granted.

3.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine, to include extraschedular evaluation under 38 C.F.R. § 3.321.

4.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity dysthesia, prior to November 3, 2008.

5.  Entitlement to an initial evaluation in excess of 20 percent for left lower extremity dysthesia, prior to January 14, 2013.

6.  Entitlement to an initial evaluation in excess of 60 percent for left lower extremity dysthesia, since January 14, 2013.

7.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity dysthesia, prior to November 3, 2008.

8.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity dysthesia, prior to January 14, 2013.

9.  Entitlement to an initial evaluation in excess of 40 percent for right lower extremity dysthesia, since January 14, 2013.

10.  Entitlement to a finding of total disability based on individual unemployability (TDIU), prior to January 27, 2012.

11.  Entitlement to an effective date prior to January 27, 2012, for eligibility to Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1974 to January 1978, from April 1978 to April 1984, and from January 1986 to September 1990. 

These matters come before the Board of Veterans' Appeals on appeal from April 2004, April 2011, and February 2012, and January 2014 decisions by Regional Offices (ROs) of the United States Department of Veterans Affairs (VA).

The April 2004 decision denied an increased rating for degenerative disc disease of the lumbar spine.  The Board denied the claim in an October 2006 decision, which the Veteran then appealed to the Court of Appeals for Veterans Claims (CAVC or the Court).  In March 2008, on the basis of a Joint Motion for Partial Remand (JMPR), the Court vacated the Board's denial and remanded the matter for further consideration.  The Board in turn remanded the matter to the Agency of Original Jurisdiction (AOJ) in July 2008.  

When the low back evaluation issue was returned to the Board in November 2011, the Board again denied an increased rating for the disability, and the Veteran again appealed the decision to the CAVC.  On the basis of a JMPR, the Court then in January 2013 vacated the Board's decision insofar as it denied entitlement to an increased evaluation for the low back.  The Board then again remanded the matter in July 2013; it is now returned for further appellate consideration.

In an April 2011 administrative decision, the RO declined to reopen previously denied claims of service connection for bilateral arm and a cervical spine disability.  The Board previously considered and remanded these claims in July 2013, and they are now returned for further appellate consideration.

In the Board's November 2011 decision, service connection for left and right lower extremity dysthesias was granted.  The RO implemented these grants in a February 2012 rating decision, assigning a 10 percent rating for the left leg effective June 25, 2003; and for the right leg assigning a 10 percent rating from June 25, 2003, to September 9, 2011, and a 20 percent rating thereafter.  The Veteran appealed all assigned evaluations for the lower extremities, and during the processing of the appeals, the AOJ has taken action to assign an increased 60 percent rating for the left leg and a 40 percent rating for the right leg, both effective from January 14, 2013.  All stages of evaluation remain on appeal.
Finally, in the November 2011 Board decision, the issue of TDIU entitlement was inferred as part and parcel of the ongoing appeals for increased rating, and remanded to the AOJ for development.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a January 2014 decision, the RO granted entitlement to TDIU, effective January 27, 2012; entitlement to the related benefit of Dependents' Educational Assistance (DEA) was granted from the same date.  The Veteran has appealed the effective dates of the awards.  However, a claim for TDIU, as part of the appeals for increased rating, was pending prior to the currently assigned effective date.  It is not an effective date question which is before the Board, it is an evaluation question, and the issue has been characterized accordingly.  The intertwined claim for DEA prior to January 27, 2012, is an effective date question.  

The issues of evaluation of the low back and lower extremities, entitlement to TDIU, and date of DEA eligibility are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a cervical spine disability was most recently denied in an unappealed October 2006 Board decision on the grounds that no nexus to service or the service-connected lumbar spine disability was shown.

2.  Evidence received since October 2006 regarding the cervical spine was previously considered by agency decision makers or is cumulative and redundant of the evidence and information already or record; it fails to raise any reasonable possibility of substantiating the claim or a need for further development.

3.  Service connection for a bilateral upper extremity disability was most recently denied in an unappealed October 2006 Board decision on the grounds that no nexus to service or the service-connected lumbar spine disability was shown.

3.  Evidence received since October 2006 regarding the upper extremities was previously considered by agency decision makers or is cumulative and redundant of the evidence and information already or record; it fails to raise any reasonable possibility of substantiating the claim or a need for further development.


CONCLUSIONS OF LAW

1.  The October 2006 Board decision denying service connection for a cervical spine disability and for a bilateral upper extremity disability is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  The criteria for reopening a previously denied claim of service connection for a cervical spine disability have not been met.  8 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2015).

3.  The criteria for reopening a previously denied claim of service connection for a bilateral upper extremity disability have not been met.  8 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A March 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the date of the last final denial was misidentified in the letter, but the information regarding the need to reopen, and what evidence and information was needed for reopening, was correct, and hence the Veteran was not in any way prejudiced by the error.
The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Such includes those records the Board directed be secured or investigated in the prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

No VA examination was afforded the Veteran with regard to his attempt to reopen the previously denied claims; the duty to examine does not attach until after reopening.  38 C.F.R. § 3.159(c)(4)(iii).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  
      
A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In October 2006, the Board considered the issues of service connection for a bilateral arm disability and for a cervical spine disability on direct and secondary bases.  Service treatment records were negative for any arm or neck complaints or injuries.  Although private and VA treatment and examination records following service revealed diagnoses of various upper extremity and cervical spine conditions, no evidence beyond the Veteran's own allegations related such to service or to the already service-connected low back disability.  Records showed a cervical spine injury after service as a civilian merchant seaman, but no evidence of record linked any complaints at that time to service or a service-connected disability.  The Board denied the appeals, and the Veteran did not appeal the decision to the CAVC.

Since October 2006, the Veteran has renewed his allegations that neck and arm problems are secondary to his low back disability, or are related to service directly.  In support of his allegation, he submitted additional private and VA records showing current disabilities of the neck and upper extremities.  These records noted the presence of a low back disability as well as cervical spine degeneration and neurological problems of the upper extremities.  The Veteran expressed to doctors his belief that the low back disabilities could in some way be related to the neck and upper extremity problems.

However, no doctor has agreed with that position or in any way supported the possibility that such could be true.  Mere repetition of the allegations in a medical record does not transform them into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  At best, doctors have noted the presence of a low back problem contemporaneous with the neck and upper extremity problems.  The mention of all conditions in a recitation of medical history does not in any way intimate a relationship among them, contrary to the assertions of the Veteran's representative.  In short, in seeking reopening of the previously denied claims, the Veteran has merely repeated his prior allegations and duplicated the medical evidence of current disability without presenting anything new in support of a finding of a nexus to service.  

ORDER

Reopening of a previously denied claim of service connection for a cervical spine disability is denied.

Reopening of a previously denied claim of service connection for a bilateral upper extremity disability is denied.

	(CONTINUED ON NEXT PAGE)
REMAND

Remand is required with regard to the evaluation questions to clarify the issues before the Board.  

The criteria for rating disc disease and disabilities of the spine were revised while the appeal was pending (effective September 23, 2002 and September 26, 2003, respectively).  For the period prior to September 23, 2002, only the criteria under 38 C.F.R. § 4.71a (2002) are applicable.  For the period of September 23, 2002, to September 26, 2003, the criteria under both 38 C.F.R. § 4.71a (2002) and (2003) are applicable.  Since September 26, 2003, both prior incarnations of the criteria and the current criteria under 38 C.F.R. § 4.71a (2011) may be applied.  In no case, however, may an evaluation be reduced based on a change in the applicable criteria, unless actual improvement is shown.  38 C.F.R. § 3.951(a).  

The Veteran is service-connected for disc disease of the low back, and has at all relevant times been evaluated under the criteria of Diagnostic Code 5293, as it existed prior to September 2002.  Under 38 C.F.R. § 4.71a, Code 5293 (2002) a 10 percent rating was assigned for mild intervertebral disc syndrome (IVDS).  A 20 percent rating was in order for a moderate IVDS, with recurring attacks.  A 40 percent rating required a severe IVDS with recurring attacks with intermittent relief.  For pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief, a 60 percent evaluation was assigned.  38 C.F.R. § 4.71a, Code 5293 (2002).  Importantly, because Code 5293 was dependent upon the presence of neurological symptoms, separate evaluation for such symptoms would, except under very specific circumstances, constitute prohibited pyramiding.  38 C.F.R. § 4.14, Bierman v. Brown, 6 Vet. App. 125 (1994).

Alternatively, a lumbar spine disability could have been evaluated as lumbosacral strain under Code 5295.  Slight subjective symptoms were noncompensable.  Characteristic pain on motion was rated 10 percent disabling.  With muscle spasm on extreme forward bending or unilateral loss of lateral spine motion in a standing position, a 20 percent evaluation was assigned.  A 40 percent rating was warranted for severe strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending when standing, loss of lateral motion with arthritic changes, narrowing or irregularity of joint spaces, or some of the preceding with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 5295 (2002).

Limitation of motion of the lumbar spine was rated under Code 5292.  Slight limitation was 10 percent disabling, moderate limitation was 20 percent disabling, and severe limitation was 40 percent disabling.  38 C.F.R. § 4.71a, Code 5292 (2002).

Code 5293 was revised effective September 23, 2002; Codes 5292 and 5295 were unchanged.  The new Code 5293 criteria provided that IVDS should be evaluated either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  The revised Code 5293 provided that an evaluation of 10 percent was assigned for incapacitating episodes lasting at least one week but less than two.  A 20 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  An evaluation of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  For incapacitating episodes lasting at least six weeks over the prior 12 months, a 60 percent evaluation was assigned.

Note (1) to revised Code 5293 provided that, "an incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides: When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Code 5293 (2003).

The criteria for rating other disabilities of the spine were again revised effective September 26, 2003; this included a changing of Diagnostic Codes.  Codes 5292, 5293, and 5295 were eliminated.  Code 5237 now applies to lumbosacral strain.  No separate Code is provided for limitation of motion.  IVDS was renumbered as Code 5243, which provides that IVDS is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.  The actual criteria under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes are the same as were effective under Code 5293 on September 26, 2003.

Under the General Rating Formula for Diseases and Injuries of the Spine, applicable under both Codes 5237 and 5243, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling. 38 C.F.R. § 4.71a (2011).   Notably, these criteria specifically allow separate compensation for neurological symptoms.
For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  Note 2 following the General Rating Formula.  38 C.F.R. § 4.71a (2011).

The Board observes the words "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.  Although the criteria under Diagnostic Codes 5290 through 5292 (2002) were less defined that the current criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See Supplementary Information, 67 Fed. Reg. 56509, 56512 (Sept. 4, 2002).  In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider the current ranges of motion to rating spine disabilities under the old criteria.

To adjudicate the appeals at this time, the Board will have to consider which version of the potentially applicable Codes will be of greatest advantage to the Veteran.  In light of the multiple stages involved at this point, such is a complicated undertaking.  Previous rating decisions continuing and/or assigning evaluations for the low back disability and associated dysthesias of the left and right lower extremities have not been sufficiently clear in how the various rating criteria have been applied.  It appears that each version was applied in isolation, without consideration of the interplay between back and neurology Codes over the life of the appeal.  The Veteran has not, therefore, been afforded a full and fair opportunity to respond to potential changes in the applied Codes and criteria, and the impact of such on his individual and combined evaluations for the low back and lower extremities.  

In the interest of due process, remand is required to afford him such opportunity.  On remand the AOJ must clearly identify which Code and version of the rating criteria is being applied in any given stage, and discuss why such is to the Veteran's advantage, to provide a clear basis for discussion and adjudication by the Board, should the appeal continue.

TDIU and DEA

Entitlement to TDIU is dependent upon consideration of a Veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment.  38 C.F.R. § 4.16.  As numerous evaluation claims remain open, adjudication of the TDIU question would be premature; it is inextricably intertwined with the determinations regarding rating of the low back and lower extremities prior to January 27, 2012.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Similarly, as DEA eligibility stems from receipt of a total disability rating, the question of entitlement to such prior to January 27, 2012, must be stayed until the evaluation and TDIU appeals are settled.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issues on appeal regarding evaluation of the low back disability and associated lower extremity disabilities.  The AOJ must, for the periods a) prior to September 23, 2002; b) from September 23, 2002 to September 26, 2003; and c) since September 26, 2003, clearly identify which Diagnostic Codes and rating criteria are being applied, and how such support the assigned evaluations.  The prohibitions against pyramiding must be addressed.  Discussion must state why the selected evaluation scheme is to the Veteran's advantage when alternative schemes are available.

2.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


